Exhibit 10.39

BB&T CORPORATION

2004 STOCK INCENTIVE PLAN

Restricted Stock Unit Agreement

(Non-Employee Directors)

 

Name of Participant:

  

 

Grant Date:

  

 

Number of Shares Subject to Award:

  

 

Date Vested:

  

 

THIS AGREEMENT (the “Agreement”), made effective as of                     ,
20         (the “Grant Date”), between BB&T CORPORATION, a North Carolina
corporation (“BB&T”), and                     , a non-employee Director (the
“Participant”);

RECITALS:

BB&T desires to carry out the purposes of the BB&T Corporation 2004 Stock
Incentive Plan, as it may be amended and/or restated (the “Plan”), by affording
the Participant an opportunity to acquire shares of BB&T Common Stock, $5.00 par
value per share (the “Common Stock”), as hereinafter provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Incorporation of Plan. The rights and duties of BB&T and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in the Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

2. Grant of Restricted Stock Unit. Subject to the terms of this Agreement and
the Plan, BB&T hereby grants the Participant a Restricted Stock Unit (the
“Award”) for                      whole shares of Common Stock (the “Shares”).
The “Restriction Period” is the period beginning on the Grant Date and ending on
such date or dates and satisfaction of such conditions as described in Section 3
and Section 4 herein. For the purposes herein, the Shares subject to the Award
are units that will be reflected in a book account maintained by BB&T and that
will be settled in whole shares of Common Stock, if and to the extent permitted
pursuant to this Agreement and the Plan. Prior to distribution of the Shares
upon vesting of the Award, the Award shall represent an unsecured obligation of
BB&T, payable (if at all) only from BB&T’s general assets.

3. Vesting of Award. Subject to the terms of the Plan and the Agreement
(including but not limited to the provisions of Section 4 and Section 5 herein),
the Award shall become vested



--------------------------------------------------------------------------------

and earned with respect to twenty percent (20%) of the Award on the first year
anniversary of the Grant Date, and with respect to an additional twenty percent
(20%) of the Award on each annual anniversary of the Grant Date over the
following four years, so that the Award shall be fully vested and earned on the
fifth year anniversary of the Grant Date. The Administrator has sole authority
to determine whether and to what degree the Award has vested and is payable, and
to interpret the terms and conditions of this Agreement and the Plan.

4. Termination of Service; Forfeiture of Award; Effect of Change of Control.

(a) Except as may be otherwise provided in the Plan or Section 4(b) of the
Agreement, in the event that the service of the Participant as a Director
terminates for any reason and the Award has not vested pursuant to Section 3,
then the Award, to the extent not vested as of the Participant’s termination of
service date, shall be forfeited immediately upon such termination of service,
and the Participant shall have no further rights with respect to the Award or
the Shares underlying the Award. The Administrator (or its designee, to the
extent permitted under the Plan) shall have sole discretion to determine if a
Participant’s rights have terminated pursuant to the Plan and this Agreement,
including but not limited to the authority to determine the basis for the
Participant’s termination of employment. The Participant expressly acknowledges
and agrees that, except as otherwise provided herein, the termination of the
Participant’s service as a Director shall result in forfeiture of the Award and
the underlying Shares to the extent the Award has not vested as of the
Participant’s termination of service date.

(b) Notwithstanding the provisions of Section 3 and Section 4(a), the following
provisions shall apply:

 

  (i) Retirement. In the event that the Participant remains in the continuous
service of BB&T or an Affiliate as a Director from the Grant Date until the
Participant’s termination of service as a Director due to the Participant’s
Retirement (as determined in accordance with the retirement policies of BB&T
applicable to Directors), the Award shall become fully vested as of the date of
the Participant’s termination of service as a Director due to Retirement without
regard to the vesting schedule set forth in Section 3 herein.

 

  (ii) Death. In the event that the Participant remains in the continuous
service of BB&T or an Affiliate as a Director from the Grant Date until the
Participant’s death, the Award shall become fully vested as of the date of death
without regard to the vesting schedule set forth in Section 3 herein.

 

  (iii) Disability. In the event that the Participant remains in the continuous
service of BB&T or an Affiliate as a Director from the Grant Date until the date
of the Participant’s Disability (as determined by the Administrator or its
designee in accordance with the Plan and, if applicable, Code Section 409A,
related regulations and other guidance), the Award shall become fully vested as
of the Participant’s date of termination of service as a Director on account of
Disability without regard to the vesting schedule set forth in Section 3 herein.

 

- 2 -



--------------------------------------------------------------------------------

  (iv) Change of Control.

 

  (A) In the event that there is “Change of Control,” as defined in
Section 4(b)(iv)(B), of BB&T subsequent to the date hereof, the Award shall
(subject to Section 4(b)(iv)(C) herein) become fully vested as of the effective
date of such event without regard to the vesting schedule set forth in Section 3
herein.

 

  (B)

For purposes of this Section 4(b)(iv)(B), a “Change of Control” will be deemed
to have occurred on the earliest of the following dates: (i) the date any person
or group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of BB&T and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
twenty percent (20%) or more of the combined voting power of BB&T’s then
outstanding securities; or (ii) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any two-year period during the
Restriction Period of the Award constituted BB&T’s Board of Directors, plus new
directors whose election or nomination for election of BB&T’s shareholders is
approved by a vote of at least two-thirds of the directors still in office who
were directors at the beginning of such two-year period (collectively, the
“Continuing Directors”), cease for any reason during such two-year period to
constitute at least two-thirds of the members of such Board of Directors; or
(iii) the date the shareholders of BB&T approve a merger or consolidation of
BB&T with any other corporation or entity regardless of which entity is the
survivor other than a merger or consolidation which would result in the voting
securities of BB&T or such surviving entity outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) at least sixty percent
(60%) of the combined voting power of the voting securities of BB&T or

 

- 3 -



--------------------------------------------------------------------------------

 

such surviving entity outstanding immediately after such merger or consolidation
(provided, however, that if consummation of such merger, consolidation or
reorganization is subject to the approval of regulatory authorities, then,
unless the Administrator determines otherwise, a “Change of Control” shall not
be deemed to occur until the later of the date of approval of such merger or
other event by the shareholders or the date of final regulatory approval of such
merger or other event); or (iv) the date the shareholders of BB&T approve a plan
of complete liquidation or winding-up of BB&T or an agreement for the sale or
disposition by BB&T of all or substantially all of BB&T’s assets; or (v) any
event occurs that the Board of Directors of BB&T determines should constitute a
change of control.

5. Settlement of Award and Distribution of Shares.

(a) The Award shall be payable in whole shares of Common Stock. Fractional
shares shall not be issuable hereunder, and unless the Administrator determines
otherwise, any such fractional Share shall be disregarded.

(b) Shares of Common Stock subject to the Award shall, upon vesting of the Award
(i.e., as the Award becomes vested pursuant to Section 3 and Section 4 herein),
be issued and distributed to the Participant (or, in the event of the
Participant’s death, the Participant’s beneficiary or beneficiaries) no later
than the later of (a) the 15th day of the third month following the
Participant’s first taxable year in which the amount is no longer (a) subject to
a substantial risk of forfeiture, or (b) the 15th day of the third month
following the end of BB&T’s first taxable year in which the amount is no longer
subject to a substantial risk of forfeiture, or otherwise in accordance with
Code Section 409A, related regulations and other guidance.

6. No Right to Continued Service for Future Awards. Neither the Plan, the grant
of the Award, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the service of BB&T or an Affiliate as a
Director or in any other capacity or affect in any way with the right of BB&T or
an Affiliate to terminate the Participant’s service at any time. Except as
otherwise expressly provided in the Plan or this Agreement or as determined by
the Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the service of the Participant with BB&T or an
Affiliate. The grant of the Award does not create any obligation on the part of
BB&T to grant any further awards.

7. Nontransferability of Award and Shares. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession. The designation of a beneficiary in accordance
with Plan procedures does not constitute a transfer. The Participant shall not
sell, transfer, assign, pledge or otherwise encumber the Shares subject to the
Award until the Restriction Period has expired and all conditions to vesting and
distribution have been met.

 

- 4 -



--------------------------------------------------------------------------------

8. Superseding Agreement: Binding Effect. This Agreement supersedes any
statements, representations or agreements of BB&T with respect to the grant of
the Award or any related rights, and the Participant hereby waives any rights or
claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, service agreement, or any
other similar agreement between the Participant and BB&T, including, but not
limited to, any restrictive covenants contained in such agreements.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, and in accordance with applicable United States
federal laws.

10. Amendment and Termination, Waiver. Subject to the terms of the Plan, this
Agreement may be amended or terminated only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of the Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Code Section 409A and related regulations or other guidance and federal
securities laws), and the Participant hereby consents to any such amendments to
the Plan and this Agreement.

11. Certificates for Shares; Rights as Shareholder. The Participant and the
Participant’s legal representatives, legatees or distributees shall not be
deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights or other rights of a shareholder unless and
until certificates for such Shares have been issued to him or her or them. No
certificate or certificates for Shares subject to the Award shall be issued at
the time of grant of the Award. A certificate or certificates for Shares subject
to the Award shall be issued in the name of the Participant (or, if the
Participant is deceased, the Participant’s beneficiary or beneficiaries) as soon
as practicable after, and only to the extent that, the Award has vested and if
such distribution is otherwise permitted under the terms of Section 5 herein.
Neither dividends nor dividend equivalent rights shall be granted in connection
with the Award, and the Award shall not be adjusted to reflect the distribution
of any dividends on the Common Stock (except as may be otherwise provided under
the Plan). No dividends on the Shares shall be payable prior to both (i) the
vesting of the Award and (ii) the issuance and distribution of Shares to the
Participant.

12. Withholding; Tax Matters.

(a) BB&T shall withhold all required local, state, federal, foreign and other
taxes and any other amount required to be withheld by any governmental authority
or law from any amount payable in cash with respect to the Award. Prior to the
delivery or transfer of any certificate for Shares or any other benefit
conferred under the Plan, BB&T shall require the Participant to pay to BB&T in
cash the amount of any tax or other amount required by any governmental
authority to be withheld and paid over by BB&T to such authority for the account
of such recipient. Notwithstanding the foregoing, the Administrator may
establish procedures to permit a recipient to satisfy such obligation in whole
or in part, and any local, state, federal, foreign

 

- 5 -



--------------------------------------------------------------------------------

or other income tax obligations relating to the Award, by electing (the
“election”) to have BB&T withhold shares of Common Stock from the Shares to
which the recipient is entitled. The number of shares to be withheld shall have
a Fair Market Value as of the date that the amount of tax to be withheld is
determined as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.

(b) BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Award or issuance, transfer or disposition of
Shares (or any other benefit) pursuant to the Award, and the Participant is in
no manner relying on BB&T or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences with respect to the Award (including but not limited to the
acquisition or disposition of the Shares subject to the Award) and that the
Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
BB&T has no responsibility to take or refrain from taking any actions in order
to achieve a certain tax result for the Participant.

13. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding on the parties hereto.

14. Notices. Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of BB&T, to its Human
Systems Division, 200 West Second Street (27101), PO Box 1215, Winston-Salem, NC
27102, attention: Human Systems Division Manager, and in the case of the
Participant, to the last known address of the Participant as reflected in BB&T’s
records.

15. Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

16. Compliance with Laws, Restrictions on Award and Shares. BB&T may impose such
restrictions on the Award and the Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws, federal tax laws, the requirements of any stock
exchange or similar organization and any blue sky, state or foreign securities
laws applicable to such Award or Shares. Notwithstanding any other provision in
the Plan or the Agreement to the contrary, BB&T shall not be obligated to issue,
deliver or transfer any Shares of Common Stock, make any other distribution of
benefits under the Plan, or take any other action, unless such delivery,
distribution or action is in compliance with all applicable laws, rules and
regulations (including but not limited to the requirements of the Securities
Act). BB&T may cause a restrictive legend or legends to be placed on any
certificate for Shares issued pursuant to the Award in such form as may be
prescribed from time to time by applicable laws and regulations or as may be
advised by legal counsel.

 

- 6 -



--------------------------------------------------------------------------------

17. Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and BB&T and its successors and assigns.

18. Counterparts, Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

19. Right of Offset. Notwithstanding any other provision of the Plan or the
Agreement, BB&T may reduce the amount of any benefit or payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to BB&T or an Affiliate that is or becomes due and payable, and
the Participant shall be deemed to have consented to such reduction.

20. Adjustment of Awards upon Occurrence of Certain Unusual or Nonrecurring
Events. The Administrator shall have authority to make adjustments to the terms
and conditions of the Award in recognition of unusual or nonrecurring events
affecting BB&T or any Affiliate, or the financial statements of BB&T or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

[Signature Page to Follow]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed in behalf of BB&T and by
the Participant effective as of the day and year first above written.

 

BB&T CORPORATION   By:  

 

  PARTICIPANT  

 

 

 

- 8 -